Name: Commission Regulation (EEC) No 1770/87 of 25 June 1987 re-establishing the levying of customs duties on stockings, socks, outer and under garments falling under subheadings ex 60.03, 60.04 ex A, 60.05 A ex II, 61.02 A I, 61.04 A and 61.11 A, products of category 68 (code 40.0680), originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 26 . 6. 87 No L 167/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1770/87 of 25 June 1987 re-establishing the levying of customs duties on stockings, socks, outer and under garments falling under subheadings ex 60.03 , 60.04 ex A, 60.05 A ex II, 61.02 A I , 61.04 A and 61.11 A, products of category 68 (code 40.0680), originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of stockings, socks, outer and under garments falling under subheadings ex 60.03, 60.04 ex A, 60.05 A ex e II, 61.02 A I, 61.04 A and 61.11 A (category 68), the relevant ceiling amounts to 8,7 tonnes ; whereas on 1 June 1987 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appro ­ priate to re-establish the levying of customs duties for the products in question with regard to Thailand, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION Article 1 whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 29 June 1987 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.0680 68 ex 60.03 60.04 ex A 60.05 A ex II 61.02 A I 60.03-01 , 03, 05, 09 60.04-02, 03, 04, 06, 07, 08, 10, 11 , 12, 14 60.05-06, 07, 08 , 09, 91 61.02-01 , 03 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crochetted, not elastic or rubbe ­ rized : Under garments, knitted or crocheted not elastic or rubberized : A. Babies' garments, girls' garments up to and inclu ­ ding commercial size 86 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 1 . Babies' garments ; girls' garments up to and including commercial size 86 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and inclu ­ ding commercial size 86 (') OJ No L 373, 31 . 12. 1986, p. 68 . No L 167/26 Official Journal of the European Communities 26. 6. 87 Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 61.04 A 61.04-01 , 09 Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and inclu ­ ding commercial size 86 : 61.11 A 61.11-00 Babies' garments and other articles, excluding gloves, knitted or crocheted, included in category 10, babies garments and accessories excluding gloves, mittens and mitts for babies of categories 10 and 87 and woven stockings, socks and sockettes of category 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1987. For the Commission COCKFIELD Vice-President